Case: 1:21-cv-00192-DAP Doc #: 1-2 Filed: 01/22/21 1 of 5. PageID #: 8




TJE/LCC/wsv 12/9/20
                                                                      filed
                                                                   LORAIN COUNTY
                                                               ffi DEC ' >0 P 3: 14 ,
                                                          L>
                                                                    *"OM OSLaSooPLEAS




                      IN THE COURT Q£ CQMM«   R
                           LORAIN CQJ       TO



LISA HARRIS                           )    CASE NO:
afka LISA JETER                       )         JUDGE CHRISTOPHER ROTHGERY
1720 W. 44th Street                   )
Lorain, OH 44053                      )    JUDGE:
                                      )
and                                   )
                                      )
MICHAEL HARRIS                        )
1720 W. 44th Street               -   )
Lorain, OH 44053                      )
                                      )
              PLAINTIFFS              )
                                      )
-vs-                                  )
                                      )
, RED LOBSTER RESTAURANT              )             COMPLAINT
6935 Midway Mall                      )   (Trial by Jury Demanded Hereon)
, Elyria, OH 44035                    )
                                      )
and                                   )
                                      )
 RED LOBSTER MANAGEMENT LLC           )
 1000 Darden Center Drive             )
Orlando, FL 32837                     )
                                      )
and                                   )
                                      )                              EXHIBIT

                                                               s
                                                               a
Case: 1:21-cv-00192-DAP Doc #: 1-2 Filed: 01/22/21 2 of 5. PageID #: 9




RED LOBSTER MANAGEMENT LLC            )
adba RED LOBSTER HOSPITALITY LLC )
c/o Corporate Creations Network Inc., )
Statutory Agent                            )
119 E. Court Street                        )
Cincinnati, OH 45202                       )
                                           )
and                                        )
                                           )
JOHN DOE OR JANE DOE EMPLOYEE              )
(Name and Address Unknown)                 )
                                           )
and                                        )
                                           )
JOHN DOE MAINTENANCE COMPANY )
(Name and Address Unknown)   )
                                           )
And                                        )
                                           )
JOHN DOE PROPERTY OWNER                    )
(Name and Address Unknown)                 )
                                           )
              DEFENDANTS                   )




                                        COUNT I

              Now comes the plaintiff, Lisa Harris, and for her claim for relief says the

following:

               1. On or about December 27, 2018, at approximately 3:00 P.M., plaintiff

Lisa Harris was a business invitee at the Red Lobster Restaurant located at 6935 Midway

Mall, Elyria, Ohio 44035. She came out of the restaurant and walked to her sister's car

that was parked in a handicapped parking space. She went around and was getting into

the front passenger side of the car when she was caused to slip and fall on an unnatural

accumulation of ice that was outside her door, causing injury to her person.
Case: 1:21-cv-00192-DAP Doc #: 1-2 Filed: 01/22/21 3 of 5. PageID #: 10




              2. Plaintiff states that said parking lot is owned and/or managed and/or

maintained, either jointly and/or severally, by defendant, Red Lobster Restaurant and/or

Red Lobster Management LLC and/or Red Lobster Hospitality LLC and/or John Doe or

Jane Doe Employee and/or John Doe Maintenance Company and/or John Doe Property

Owner (whose names and addresses are unknown to plaintiffs but well known to the

defendants, Red Lobster Restaurant and/or Red Lobster Management LLC and/or Red

Lobster Hospitality LLC) were responsible for the maintenance of said parking lot,

including removal of ice, and keeping it in a safe condition for its customers.

              3. Plaintiff further states that defendants knew or should have known of

the hazardous condition and failed to properly maintain the parking lot in a safe

condition and/or post a warning sign for customers.

               4. As a direct and proximate result of the joint and concurrent carelessness

and negligence of the defendants, plaintiff slipped and fell injuring her right elbow, low

back, right hip, suffered pain and limitation of motion, as well as other injuries, which

plaintiff states may be permanent in nature. Plaintiff further states that she has incurred

medical bills, to date, in the approximate amount of Seventeen Thousand Three Hundred

Sixty-One Dollars ($17,361.00), and that she may incur additional medical bills in the

future.

               5-      Plaintiff further states that she suffered a loss of services and

 consortium with her husband for a period of time after the accident.



                                          COUNT II

               Now comes plaintiff, Michael Harris, and for his claim for relief adopts

 and incorporates all the allegations and averments of Count I, as if fully rewritten and

 as they apply to his claim herein.
Case: 1:21-cv-00192-DAP Doc #: 1-2 Filed: 01/22/21 4 of 5. PageID #: 11




                 6. Plaintiff states that he is the husband of Lisa Harris, and that as a

direct and proximate result of the joint and concurrent carelessness and negligence of

the defendants, she incurred medical bills in the approximate amount of Seventeen

Thousand Three Hundred Sixty-One Dollars ($17,361.00), for which he may be

responsible, and that she may incur additional medical bills and other related expenses

in the future.

                 7. Plaintiff further states that he suffered a loss of services and

consortium with his wife for a period of time after the accident.

                 WHEREFORE, plaintiffs pray for a judgment against the

Defendants, jointly and/or severally, under Count I in an amount in excess of Twenty-

Five Thousand Dollars ($25,000.00), together with costs incurred herein; and under

Count II in an amount in excess of Twenty-Five Thousand Dollars ($25,000.00),

together with costs incurred herein.

                                                      /           A
                                                     /
                                                                 / >     r

                                                THOMAS' J. E^COVAR, #0011532
                                                L. CHRI^TP^HER COLEMAN, #0075528
                                                Steuer, Escovar & Coleman Co., LPA
                                                14701 Detroit Avenue, Suite 455
                                                Lakewood, OH 44107
                                                PH: (216) 771-8121     FX: (216) 771-8120
                                                Email: tescovar@sebblaw. com
                                                       ccoleman@sebblaw.com
                                                ATTORNEYS FOR THE PLAINTIFFS
Case: 1:21-cv-00192-DAP Doc #: 1-2 Filed: 01/22/21 5 of 5. PageID #: 12




                                   JURY DEMAND


            A trial by jury of the within action in dema'   tereonr



                                                               (



                                           THOMAS J. EJ8COVAR (0011532)
                                           L. CHRISTOPHER COLEMAN (00755^8
                                           ATTORNEYS FOR THE PLAINTIFFS
